Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Status
Claims 1, 4-6, 9, and 10 are pending and under examination.

 Claim Rejections/Objections Withdrawn
The rejection of claims 2,3,7, and 8 is mooted by the cancellation of those claims.
On reconsideration, the rejections on grounds of non-statutory double patenting over claims in US 7,417,070, 8252839, 8536363, 9050311, 9199908, 9278901, 9422223, and 9624156 are withdrawn.
Rejections under 35 USC §103 based in part on Kaplan US 22004/0198708 are withdrawn in response to Applicant’s amendments. However, a new rejection under 35 USC §103 is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification fails to comply with the written description requirement with respect to “dry powder.”   In encompassing such term, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   Since the term “dry powder” does not appear anywhere in the specification, it appears to constitute new matter.
In the interest of compact prosecution, the claims are examined as reciting “powder.”
Additionally, claims 4, 9, and 10 are unclear because they recite that the solid further comprises a buffer: a buffer exists only in solution. Therefore, it is presumed that Applicants intend that these claims encompass compositions with, as additional components, an acid-base pair capable of forming a buffer in solution.

Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, and 10 are also rejected under 35 U.S.C. §103 as unpatentable over US 5,153,222 to Tadepalli, A. et al., of record, in view of US 6,361,799 to Palkhiwala, B.
As noted in previous Office actions, mailed 5/15/2020 and 8/21/2020, Tadepalli US ‘222 teaches, at col 3, ll. 1-18, the compound below and “pharmaceutically acceptable salts and acid derivatives thereof.” 

    PNG
    media_image1.png
    161
    284
    media_image1.png
    Greyscale

Tadepalli US ‘222 further teaches, at col. 3, ll. 34-40, the sodium salt of this compound.
Tadepalli US ‘222 further teaches, at col. 4, ll. 45-68, formulations of the compound suitable for oral administration, including a powder, noting that 
 [s]uch formulations may be prepared by any suitable method of pharmacy which includes the step of bringing into association the active compound and a suitable carrier (which may contain one or more accessory ingredients). In general, the formulations of the invention are prepared by uniformly and intimately admixing the active compound with a liquid or finely divided solid carrier, or both, and then, if necessary, shaping the resulting mixture. For example, a tablet may be prepared by compressing or moulding a powder or granules containing the active compound, optionally with one or more accessory ingredients. Compressed tablets may be prepared by compressing, in a suitable machine, the compound in a free-flowing form, such as a powder or granules optionally mixed with a binder, lubricant, inert diluent, and/or surface active/dispersing agent(s).  (emphasis added)
Tadepalli US ‘222 does not teach the particular excipient polysorbate 80.
Palkhiwala US ‘799 teaches (abstract) one such “suitable method of pharmacy” -- a pharmaceutical in powder form which is coated with Polysorbate-80. Palkhiwala US ‘799 further teaches that such coating is advantageous in that it enables the powder composition to readily disperse in a liquid.
It would be obvious to a skilled artisan to prepare a powder formulation of treprostinil (claim 1) or a salt thereof (claim 5), including the sodium salt (claim 6), as taught by Tadepalli ‘222, choosing as the “suitable method of pharmacy,” as also taught by Tadepalli  ‘222, the prima facie obvious over Tadepalli US ‘222 in view of Palkhiwala US ‘799.
Claims 4, 9, and 10 recite that the composition further comprises a buffer. Since a buffer exists only in solution, it is assumed that Applicants intend that the solid compositions recited by the claims further comprise an acid-base pair capable of forming a buffer when the composition is placed in solution. Such compounds are in common use in pharmaceuticals, and the excerpt above from Tadepalli US ‘222 further teaches “one or more accessory ingredients,” which term would clearly encompass buffering agents. For this reason claims 4, 9, and 10 are also obvious over Tadepalli US ‘222 in view of Palkhiwala US ‘799.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejections of all pending claims on grounds of nonstatutory double patenting over claims in U.S. Patents 7384978 and 7544713, have not been addressed by Applicant. They are restated below.
Claims 1,4-6, 9, and 10 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of US 7384978 and claims 1-15 of  US 7544713, both in view of US 6,361,799 to Palkhiwala, B.
US 7384978. Claim 1 of ‘978 recites an oral pharmaceutical composition comprising benzyl, phosphate, and amino acid esters of treprostinil – that is, compounds as shown below where R1,2,3 are not all H – or pharmaceutically acceptable salts thereof and an oral excipient.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 2 and 3 of ‘978 recite benzyl esters at the R1 position. Claim 7 recites the compound with one or both of R2,3 = H. Claims 8 and 9 recite phosphate esters of the compound. The specification at p. 53 states at col. 41, ll. 23-25, that oral compositions comprise “powders, suspensions, granules, tablets, pills, capsules, gelcaps, and caplets.” Therefore “oral pharmaceutical composition,” as recited, encompasses powder. The specification at col. 4, same paragraph, further states that the composition may also comprise “one or more accessory ” and “other ingredients to aid in administration.” These terms in the specification are taken to include buffering compounds, as explained above. 
As discussed above, Palkhiwala US ‘799 teaches a pharmaceutical in powder form which is coated with Polysorbate-80.
For the same reasons as discussed above, it would be obvious to a skilled artisan to augment the composition, in powder form, with Polysorbate 80.
US 7544713. As corrected, claim 1 of ‘713 recites a method of use comprising orally administering an ester of a compound as depicted below, i.e., wherein R1,2,3 are not all H, or a pharmaceutically acceptable salt thereof

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Dependent claims 2-15 recite a method of use of particular ester forms. A method of use comprising oral administration of a composition presumes a form of the composition that is suitable for oral administration. As stated above, the specification states that oral compositions comprise powders as well as other forms. Therefore, a method of oral administration of a composition anticipates a powder form of the composition, as instantly claimed. For reasons explained above, the specification teaches that the solid form includes “one or more accessory ingredients” and “other ingredients to aid in administration.” These terms in the specification are taken to include buffering compounds, as explained above. The claims of ‘070 do not recite that the composition further comprises Polysorbate-80. However, as noted above, Palkhiwala US ‘799 teaches a pharmaceutical in powder form which is coated with Polysorbate-80.
Therefore, in view of the subject matter of claims 1-15 of ‘713 and the disclosure of Palkhiwala US ‘799, it would be obvious to a skilled artisan to make a composition comprising an ester of treprostinil, or salt thereof, including a sodium salt, in powder form which also comprises polysorbate-80.


	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1622